UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2011 BERNARD CHAUS, INC. (Exact Name of Registrant as Specified in Charter) New York 1-9169 13-2807386 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 530 Seventh Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 354-1280 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 6, 2011, Bernard Chaus, Inc. (the “Company”) entered into indemnification agreements with Robert Flug and Philip Barach, the Company’s independent directors.The indemnification agreements were approved by the Board of Directors at a meeting on September 22, 2011 and are attached hereto as Exhibits 99.1 and 99.2. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Indemnification Agreement between the Company and Robert Flug, dated October 6, 2011 Indemnification Agreement between the Company and Philip Barach, dated October 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERNARD CHAUS, INC. By: /s/ Josephine Chaus Josephine Chaus Chief Executive Officer Date:October 12, 2011 EXHIBIT INDEX Exhibit No.Description Indemnification Agreement between the Company and Robert Flug, dated October 6, 2011 Indemnification Agreement between the Company and Philip Barach, dated October 6, 2011
